Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2018                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157369(58)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  DOUGLAS SCOTT DUBIN,                                                                              Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                       Justices
                                                                   SC: 157369
  v                                                                COA: 339175
                                                                   Washtenaw CC: 12-000833-DM
  CONTESSA LYNN FINCHER,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of Michigan Protection and Advocacy
  Service, Inc., to participate as amicus curiae and to file an amicus brief is GRANTED.
  The amicus brief submitted on April 30, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 2, 2018
                                                                              Clerk